Citation Nr: 0812052	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  06-13 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than September 3, 
1999, for entitlement to service connection for multiple 
sclerosis.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim for an 
earlier effective date than September 3, 1999, for service 
connected multiple sclerosis.  The veteran disagreed and 
timely appealed.

Clarification of issues on appeal

As will be addressed in greater detail below, the veteran's 
representative has advanced arguments in the alternative in 
support of the veteran's claim.  None of the arguments 
express disagreement as to the disability rating assigned, 
but rather only disagree with the assigned effective date for 
service connection for multiple sclerosis.  


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for multiple sclerosis was received by the RO on January 14, 
1982, and denied in a January 28, 1982, rating decision.

2.  The veteran's January 30, 1982, letter directed to 
President Reagan meets the criteria of 38 C.F.R. § 113 (1982) 
for a notice of disagreement (NOD).

3.  The veteran's January 30, 1982, letter was received by VA 
Central Office February 24, 1982.



CONCLUSION OF LAW

The correct effective date of the grant of service connection 
for multiple sclerosis is September 3, 1999.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that he is entitled to an 
earlier effective date because a letter to President Reagan 
received by VA in February 1982 met the 1982 criteria for a 
NOD and that his claim for service connection multiple 
sclerosis has been pending since his January 14, 1982 claim.  
The Board will address some preliminary matters and then 
render a decision. 

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that the facts in this case are largely not 
in dispute and are a matter of record, and the veteran has 
not indicated that he can add anything to his contentions 
already of record.  It appears that no amount of additional 
evidentiary development would thus avail the veteran.  
Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. 

Those five elements include: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability. The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

As noted above, the only issues before the Board address 
earlier effective dates, or Dingess element (5).  The Board 
observes that the veteran was notified of how VA determines 
an effective date in a July 2004 notice letter. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The record reveals that the veteran waived his right 
to a hearing before a Veterans Law Judge.  See VA Form 9 
received June 20, 2006.  

The Board will therefore proceed to a decision on the merits.  

Pertinent law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).


Factual background

A short factual background will help put the veteran's 
contentions in context.  

The record includes an August 1981 Board decision which 
denied the veteran's claim for entitlement to service 
connection for multiple sclerosis.  In response, the veteran 
sent a letter dated August 30, 1981, to President Reagan.  In 
the letter, the veteran expressed in detail his 
dissatisfaction and disagreement with VA's decision.  The 
letter also enclosed several doctors' statements which the 
veteran believed supported his contentions.

On January 14, 1982, the RO received a statement of the 
veteran essentially making the same arguments made before the 
Board regarding service-connection for multiple sclerosis, 
and including two new doctors' statements.  Based on the 
submission of new evidence, the RO treated the January 14, 
1982, letter as a new claim and reopened the veteran's claim.  
The RO denied the claim in a January 28, 1982, rating 
decision. 

In response to the January 28, 1982, rating decision, on 
January 30, 1982, the veteran once again sent a letter to 
President Reagan, attaching the August 1981 letter to the 
President and asking for help.  The enclosures to the letter 
and the letter in the record bear a receipt stamp indicating 
that VA Central Office in Washington, D.C. received the 
letter on February 24, 1982.  A March 10, 1982, 
correspondence from G.H., "Director," is addressed to the 
veteran acknowledging receipt of the letter and it's 
enclosures by VA.

Analysis

In a comprehensive September 2007 informal brief, the 
veteran's representative makes the following arguments in 
support of the veteran's claim.  First, the veteran and his 
representative contend that the January 30, 1982, letter to 
the President constituted a NOD requiring a SOC.  They argue 
that because no SOC was issued in response to the January 30, 
1982, letter/NOD, the veteran's claim has been pending since 
the date of his claim, January 14, 1982.  Thus, he contends, 
the correct effective date is January 14, 1982.  

The veteran next argues the RO's decision to assign September 
3, 1999, as the effective date was clear and unmistakable 
error (CUE) because the RO failed to establish a date in 
accordance with Tablazon v. Brown, 8 Vet. App. 359, 361 
(1995).  In essence, the Court of Appeals for Veterans Claims 
(Court) held in Tablazon that a RO's decision is not final 
where no SOC was issued after filing of NOD.  In the Board's 
opinion, the two arguments are dependent upon the same facts.

The first question to be addressed is whether the veteran's 
January 30, 1982, letter constitutes a NOD.  The veteran's 
representative argues, and the Board agrees, that it does 
meet the 1982 criteria.  

In 1982, the relevant regulation was found at 38 C.F.R. 
§ 19.113 (1982), which stated, in pertinent part:

A written communication from a claimant . . . 
expressing dissatisfaction or disagreement with an 
adjudicative determination of an agency of original 
jurisdiction . . . .  The notice should be in terms 
which can be reasonably construed as evidencing a 
desire for review of that determination.  It need 
not be couched in specific language.  Specific 
allegations of error of fact or law are not 
required.

In this case, the veteran's January 30, 1982, letter included 
his earlier August 1981 letter which reasonably expresses 
dissatisfaction with the decision of VA in denying his claim 
for service connection.  The Board specifically notes that 
the August 1981 letter does not identify the Board or the RO, 
but rather generally addresses VA.  After reviewing the 
February 1982 letter in it's entirety, the Board finds that 
it meets the criteria of 38 C.F.R. § 19.113 (1982), and will 
be considered to have been a NOD addressing the January 1982 
rating decision.  

The second question, however, is whether the veteran filed 
the NOD in the correct location.  38 C.F.R. § 19.120 (1982) 
specifies where a NOD must be filed:

The application for review on appeal shall be filed 
with the Veterans Administration office from which 
the claimant received notice of the decision being 
appealed.

As noted above, the veteran's February 1982 letter was 
addressed to President Reagan and forwarded to VA Central 
Office.  The Board notes that VA Central Office is not the 
"office from which the claimant received notice of the 
decision being appealed."  Moreover, the regulation in 
effect in 1982 was specific in its language indicating that 
the "application for review on appeal shall be filed . . ."  
[Emphasis added].

The veteran's representative has drawn the Board's attention 
to Palmer v. Nicholson, 21 V.A. 434, at 437 (2007), regarding 
the Court's interpretation of 38 C.F.R. § 19.113.  In the 
Court's analysis in Palmer, the use of the term "should" is 
deemed to "connote a strong suggestion, not a requirement."  
In this case, the term is "shall," a more definite term.  
'Shall' is defined as "will have to; must."  See Merriam 
Webster's Dictionary, Eleventh Ed. 2003, at page 1143.  Based 
on the plain language of the regulation, the Board finds that 
the February 1982 letter was not properly filed in accordance 
with the then existing regulation.

Neither can President Reagan be construed to be a 
"representative, attorney, or agent" authorized by the 
veteran to file an appeal on his behalf.  Under 38 C.F.R. 
§ 19.111 (1982), only a claimant, "accredited representative 
of a recognized service organization, attorney, or agent, 
provided a proper power of attorney or declaration of 
representation, as applicable, has been filed," can file an 
appeal with VA.  The evidence indicates the President was 
none of these.  In any case, the NOD was not filed in the 
proper location.

The Board has also considered whether receipt of the letter 
by virtue of the letter being incorporated with the file 
located at the RO satisfies the criteria of 38 C.F.R. 
§ 19.120 (1982), and has determined that it does not.  The 
regulation's phrase "shall be filed with the Veterans 
Administration office from which the claimant received notice 
of the decision being appealed" requires more than a 
forwarding of a letter from the White House to VA's Central 
Office before inclusion in the veteran's VA claims file.  Any 
other interpretation eviscerates the intent of § 19.120; for 
example, a claimant could file a NOD with another government 
agency and expect that it's forwarding to the appropriate 
agency is effective service.  The Board finds that the 
veteran's letter was not filed in accordance with the 
existing regulation.

For the reasons and bases stated above, the Board finds that 
the January 30, 1982, letter does not operate to the 
veteran's advantage regarding an earlier effective date.  
Because the veteran's January 30, 1982, letter was not 
"filed" with the RO within the time period specified, the 
January 14, 1982, rating decision was unappealed and final.  
Thus, the veteran's contentions are without merit. 

The veteran's alternative argument that the RO committed CUE 
also depends on a finding that the January 30, 1982, letter 
was a NOD in content, timing and place of filing.  In this 
case, the argument fails because the NOD was improperly filed 
with the President.  Thus, this argument too is without 
merit.

In conclusion, based upon a complete review of the evidence 
on file, and for reasons and bases expressed above, the Board 
finds that the currently assigned effective date of September 
3, 1999, is the earliest effective date assignable for 
service-connected multiple sclerosis.  Because the law, and 
not the facts, is dispositive of the issue, the veteran has 
failed to state a claim upon which relief may be granted, 
and, as a matter of law, the claim must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).




ORDER

Entitlement to an effective date earlier than September 3, 
1999, for entitlement to service connection for multiple 
sclerosis is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


